Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-13-00081-CR

                                    Juan RODRIGUEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR10368
                       Honorable Angus K. McGinty, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        The State’s July 11, 2014 motion for rehearing is DENIED. Our opinion and judgment of
July 2, 2014 is WITHDRAWN. In accordance with this court’s opinion of this date, the trial
court’s judgment is AFFIRMED.

       SIGNED August 29, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice